Exhibit 99.1 DTS Reports Second Quarter 2010 Results Calabasas, Calif. — August 9, 2010 — DTS, Inc. (Nasdaq: DTSI) today announced financial results for the second quarter ended June 30, 2010. For the second quarter of 2010, revenue was $17.5 million.In the second quarter of 2009, revenue was $24.2 million, which included $13.0 million of litigation and royalty recovery settlements.For comparative purposes, excluding the unusually large recoveries recorded in the prior year’s second quarter, revenue in the second quarter of 2010 increased 56% year-over-year. Income from continuing operations was $1.6 million, or $0.09 per diluted share for the second quarter of 2010.This compares to $3.6 million, or $0.21 per diluted share reported in the second quarter of 2009. During the quarter the Company also reported income from discontinued operations of $1.2 million, or $0.06 per diluted share net of tax from the settlement of certain legal matters related to the 2008 sale of its digital cinema business. During the second quarter, the Company generated $6.0 million in cash from operating activities and closed the quarter with overall cash and investments of $78.1 million.Also during the period, the Company purchased 421,000 shares of its common stock for a total of $14.1 million under the share repurchase program approved by the Company’s Board of Directors in November 2009.This brings the total purchases under the current program to $26.5 million and 806,000 shares.Currently, 194,000 shares remain under the repurchase authorization. “Our second quarter results reflect the increasing adoption of Blu-ray combined with a rebound in the car market and progress in diversifying the DTS brand into a new range of networked devices,” commented Jon Kirchner, Chairman and CEO of DTS, Inc.“Blu-ray represented in excess of 25% of revenue in the quarter, while the car and new markets each contributed more than 15% - slightly above our full year percentage expectations.We continued to make progress extending our presence in mobile and internet based media, which ultimately will enable high quality DTS formatted content to be enjoyed not just on Blu-ray and DVD, but from any source anywhere, anytime, on any portable, home or car-based device. “In summary, our second quarter financial performance wrapped up a solid first half, broadly in line with our expectations.As a result, for fiscal year 2010 we continue to expect revenues in the range of $81 to 84 million dollars, operating margins in the upper 20s, and earnings per share in the range of $0.75 to $0.80 per diluted share,” concluded Kirchner. Conference Call Information DTS will broadcast a conference call today, Monday, August 9, 2010, starting at 1:30 p.m. Pacific Time. To access the conference call, dial 888-846-5003 or 480-629-9856 (outside the U.S. and Canada). The live webcast of the call will be available from the Investor Relations section of the Company’s corporate website at www.dts.com.A replay of the webcast will begin two hours after the completion of the call. An audio replay of the call will also be available to investors beginning at 3:30 p.m. Pacific Time on August 9, 2010 through August 16, 2010, by dialing 800-406-7325 or 303-590-3030 (outside the U.S. and Canada) and entering the pass code 4329714#. About DTS, INC. DTS, Inc. (NASDAQ:DTSI) is a digital technology company dedicated to delivering the ultimate entertainment experience. DTS decoders are in virtually every major brand of multi-channel surround processors, and there are hundreds of millions of DTS-licensed consumer electronics products available worldwide. A pioneer in multi-channel audio, DTS technology is in home theatre, car audio, PC and gaming console products, as well as DVD players, televisions, digital media players, set-top boxes and surround music software. In addition, DTS is a mandatory audio format in the Blu-ray Disc standard, resulting in DTS technology being included in every device capable of playing Blu-ray discs. Founded in 1993, DTS' corporate headquarters are located in Calabasas, California with its licensing operations headquartered in Limerick, Ireland. DTS also has offices in Northern California, Washington, Canada, China, France, Hong Kong, Japan, South Korea, Taiwan and the United Kingdom. For further information, please visit www.dts.com. DTS and the DTS Symbol are registered trademarks of DTS, Inc. All other trademarks are the properties of their respective owners. (c) 2010 DTS, Inc. All rights reserved. Investor Contacts: Press Contact: Erica Abrams or Matthew Hunt David Blasucci The Blueshirt Group for DTS Director of Marketing Communications 415-217-7722 DTS, Inc. erica@blueshirtgroup.com 818-436-1080 matt@blueshirtgroup.com david.blasucci@dts.com This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that involve risks, uncertainties, assumptions and other factors which, if they do not materialize or prove correct, could cause DTS’ results to differ materially from historical results or those expressed or implied by such forward-looking statements. All statements, other than statements of historical fact, are statements that could be deemed forward-looking statements, including statements containing the words “planned,” “expects,” “believes,” “strategy,” “opportunity,” “anticipates” and similar words. These statements may include, among others, plans, strategies and objectives of management for future operations; any statements regarding proposed new products, services or developments; any statements regarding future economic conditions or financial or operating performance; statements of belief and any statements of assumptions underlying any of the foregoing. The potential risks and uncertainties that could cause actual growth and results to differ materially include, but are not limited to, the transition to the next generation optical drives and consumer adoption of such technology, the rapidly changing and competitive nature of the digital audio, consumer electronics and entertainment markets, the Company’s inclusion in or exclusion from governmental and industry standards, continued customer acceptance of the Company’s technology, products, services and pricing, risks related to ownership and enforcement of intellectual property, the continued release and availability of entertainment content containing DTS audio soundtracks, success of the Company’s research and development efforts, risks related to integrating acquisitions, greater than expected costs, the departure of key employees, the current financial crisis and global economic downturn, a loss of one or more of our key customers or licensees, changes in domestic and international market and political conditions, and other risks and uncertainties more fully described in DTS’ public filings with the Securities and Exchange Commission, available at www.sec.gov. DTS does not intend to update any forward-looking statement contained in this press release to reflect events or circumstances arising after the date hereof. ### DTS, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except per share amounts) As of As of June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $225 and $229 at June 30, 2010 and December 31, 2009, respectively Deferred income taxes Prepaid expenses and other current assets Income taxes receivable, net Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred income taxes Long-term investments Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue 43 Total current liabilities Other long-term liabilities Stockholders' equity: Preferred stock - $0.0001 par value, 5,000 shares authorized at June 30, 2010 and December 31, 2009; no shares issued and outstanding — — Common stock - $0.0001 par value, 70,000 shares authorized at June 30, 2010 and December 31, 2009; 19,894 and 19,652 shares issued at June 30, 2010 and December 31, 2009, respectively; 17,088 and 17,522 outstanding at June 30, 2010 and December 31, 2009, respectively 2 2 Additional paid-in capital Treasury stock, at cost - 2,806 and 2,130 at June 30, 2010 and December 31, 2009, respectively ) ) Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ DTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) Revenue $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income from operations Interest and other income, net Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net of tax 4 1 Net income $ Earnings per share - basic: Income from continuing operations $ Discontinued operations, net of tax - - Net income $ Earnings per share - diluted: Income from continuing operations $ Discontinued operations, net of tax - - Net income $ Weighted average shares used to compute net income per common share: Basic Diluted
